Hooh, J.
(concurring in result only): I concur in the result reached in this case, but not in the reasons advanced in the opinion. The purchase and erection of a tombstone is, in my opinion, a legitimate part of funeral and burial expenses and a proper expenditure from the funds of an estate. The placing of a suitable stone to mark the resting place of the deceased is but decent recognition of the sentiments of a civilized society. This does not mean that it should not be subject to supervision of the probate court to prevent extravagant and unwarranted expenditure. The matter is well presented in the dissenting opinion of Justice Wedell, fortified by the decisions of many, if not of the majority of courts which have passed upon the question. One reason alone impels me to concur in the result reached by the decision. In the instant case there were two administrators, exercising equal powers. The tombstone was purchased by one of them alone. The coadministrator was opposed. I agree that the general rule is that where there are coadministrators it is not necessary for all to join in the ordinary acts of routine administration and that as to such matters the act of one coadministrator is treated as the act of all. It is also the general rule, however, and I think the sound one, that one of the co-administrators does not have independent power to incur debts and make contracts creating new obligations against the estate in matters not routine and wholly necessary. (24 C. J. 1186.) While the expenditure would have been proper and legitimate if concurred in by the coadministrator, I think it falls within the rule just stated and that one administrator, acting alone, could not bind the estate.